NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         JUL 23 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

DAVID FLORENCE,                                  No. 20-15855

                Plaintiff-Appellant,             D.C. No. 1:19-cv-00331-NONE-
                                                 BAM
 v.

S. KERNAN, Secretary of CDCR; et al.,            MEMORANDUM*

                Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Eastern District of California
                     Dale A. Drozd, District Judge, Presiding

                              Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      California state prisoner David Florence appeals pro se from the district

court’s interlocutory order denying his motions for a preliminary injunction in his

42 U.S.C. § 1983 action challenging the California Department of Corrections and

Rehabilitation’s policy of requiring certain prison facilities to integrate general



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
population inmates with special needs yard inmates. We have jurisdiction under

28 U.S.C. § 1292(a)(1). We review for abuse of discretion, Towery v. Brewer, 672

F.3d 650, 657 (9th Cir. 2012), and we affirm.

      The district court did not abuse its discretion in denying Florence’s motions

for a preliminary injunction because Florence failed to establish that he was likely

to suffer irreparable harm. See Boardman v. Pac. Seafood Grp., 822 F.3d 1011,

1022 (9th Cir. 2016) (explaining that “a plaintiff must demonstrate immediate

threatened injury as a prerequisite to preliminary injunctive relief” among other

factors (citation and internal quotation marks omitted)); see id. (noting that

“[s]peculative injury does not constitute irreparable injury sufficient” to obtain a

preliminary injunction); see also Johnson v. Moore, 948 F.2d 517, 519 (9th Cir.

1991) (determining that a prisoner’s claims for injunctive relief “relating to [a

prison’s] policies are moot” when the prisoner has been moved and “he has

demonstrated no reasonable expectation of returning to [the prison]”).

      We do not consider Florence’s objection to the filing fee in this case as it is

outside the scope of this appeal.

      AFFIRMED.




                                           2                                     20-15855